Citation Nr: 0103554	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to aid and attendance and housebound allowance 
for surviving spouse.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to September 
1975.  He died in August 1986.  The appellant is the 
veteran's widow.  

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  The appellant is legally blind, but her corrected visual 
acuity is not 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

2.  The appellant is not in a nursing home because of mental 
or physical incapacity.

3.  The preponderance of the evidence is against finding that 
the appellant is unable to dress or undress herself, keep 
herself ordinarily clean and presentable, feed herself 
through loss of coordination of upper extremities or through 
extreme weakness requires frequent adjustment of any special 
prosthetic or orthopedic appliances, attend to the wants of 
nature, or that she requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  

4.  The appellant is legally blind due to glaucoma which is 
not temporary, and she is substantially confined to her home 
by reason of this disability. 


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly dependency 
and indemnity compensation based on the need for regular aid 
and attendance of another person have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(2000).

2.  The criteria for an award of housebound allowance for 
dependency and indemnity compensation purposes have been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.351(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a May 1997 medical statement signed by Frederic Gross, 
M.D., and completed for consideration of special monthly 
dependency and indemnity compensation benefits, offers a 
diagnosis of advanced glaucoma.  The examiner determined that 
the appellant is not confined to bed.  The examiner found 
that due to very little visual acuity bilaterally, someone 
should walk with the appellant.  The examiner also found that 
the appellant needed someone with her in order to get to and 
use the toilet facilities, get to the bathroom and bathe 
unaided, to feed herself, and to sit up.  The examiner also 
noted that due to her decreased visual acuity, the appellant 
needed someone with her for food preparation.  The examiner 
reported that the appellant is legally blind as per the 
Virginia state requirements.  The examiner reported that the 
appellant's vision was not corrected to normal limits due to 
advanced glaucoma.  It was also determined that the appellant 
could leave home by walking for any distance if she was with 
someone.  It was also indicated that the appellant would 
require care in a nursing home if it were not for the help of 
family members or others.  The examiner opined that the 
appellant needed in home care due to her blindness, and that 
her condition was not temporary.  There were no other 
conditions noted which would preclude the appellant's normal 
activities.  

Another medical statement was offered in November 1998.  A 
diagnosis of advanced glaucoma was noted.  At that time, the 
examiner opined that the appellant should not walk outside of 
her familiar surroundings without another person.  The 
examiner also found that the appellant could get to and use 
the toilet unaided.  With regard to getting to the bathroom 
to bathe unaided, the examiner determined that the appellant 
was at risk if she was not wearing her glasses which would 
diminish her vision.  The examiner opined that the appellant 
was able to prepare food, feed herself and sit up.  The 
examiner noted that the appellant was legally blind "by 
definition."  Her vision was not corrected to normal limits 
due to her advanced glaucoma.  The examiner opined that the 
appellant could leave home by walking any distance with an 
attendant, and that she needed in-home care in terms of 
having someone around as an "extra pair of eyes".  The 
examiner found that if no one were available, the appellant 
would require care in a nursing home.  The examiner noted 
that the appellant's condition is not temporary, and did not 
indicate if there were other conditions which precluded 
normal activities.  

In a March 1998 letter, the clinical director for the 
Ophthalmic Consultants of Tidewater, reported that the 
appellant's medical records had been reviewed.  She has been 
a long-term patient of Dr. Gross for open angle glaucoma.  
The appellant's visual acuity has always been poor, even when 
she was seen in July 1997.  The right eye was 20/100 and the 
left eye was count fingers.  Her pressures by applanation 
were 7 for the right eye and 5 for the left eye.  It was 
further indicated that the appellant had bilateral 
trabeculectomies in 1971, and that her last visit was made in 
February 1998.  At that time, her vision was stable and she 
had very few complaints.  She was taking Acular and Livostin.  
Her visual acuity was 20/200 in the right eye and not 
improving with pinhole.  The left eye was count fingers at 
two feet, and not improving with pinholing.  Her intraocular 
pressures by applanation were 10 in the right eye and 9 in 
the left eye.  Her visual fields have remained unchanged 
since 1995.  The visual field in the right eye showed vision 
in one quadrant, and only one degree of field in the left 
eye.  Therefore, given her visual acuity and decrease in 
visual field, the appellant is legally blind.  It was 
concluded that the appellant could use the assistance of a 
visual aid to help her to and from the grocery store or for 
her special needs.  It was further noted that the appellant 
met the qualifications listed in the guide mailed to her and 
the standards of the Virginia Department of the Visually 
Handicapped.  

Legal Analysis

Under 38 C.F.R. § 3.351(a), increased pension is payable to a 
surviving spouse by reason of need for aid and attendance or 
by reason of being housebound.  Under 38 C.F.R. § 3.351(b), 
the need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for determining 
whether such need exists are set forth under 38 C.F.R. 
§ 3.351(c).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth under 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

In this case, the appellant is legally blind, but not she is 
not blind as that term is defined by the provisions of 
38 C.F.R. § 3.351.  The most recent findings, reported in the 
March 1998 letter from clinical director for the Ophthalmic 
Consultants of Tidewater, show that left eye visual acuity 
using pinhole testing was count fingers at two feet, and 
right eye visual acuity was 20/200.  These findings do not 
indicate a visual acuity of 5/200 or less in both eyes as 
required under 38 C.F.R. § 3.351.  Information concerning 
concentric contraction was not offered, therefore concentric 
contraction of the visual field to 5 degrees or less has not 
been demonstrated.  There was mention in the 1997 and 1998 
evaluation reports that without she would require care in a 
nursing home if no one were available to assist the 
appellant.  However, the appellant has not argued and the 
evidence does not indicate that she is in a nursing home due 
to mental or physical incapacity.  Therefore, at this point, 
to meet the requirements for aid and attendance under 
38 C.F.R. § 3.351, a factual need for such a benefit must be 
shown.  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).  It may be 
logically inferred from the governing regulatory criteria 
that eligibility to receive additional VA disability 
compensation benefits requires at least one of the enumerated 
factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

In this case, a factual need for aid and attendance has not 
been shown.  The evidence does not suggest that the appellant 
cannot dress herself or keep herself ordinarily clean and 
presentable.  It was mentioned in the 1997 report that the 
appellant needed someone to assist her with the use of toilet 
facilities and bathing, but that was not the opinion of the 
examiner in 1998 and was not noted as a problem in the March 
1998 letter.  Therefore, the preponderance of the evidence is 
against finding that the appellant lacks the ability to keep 
herself clean and presentable, or that she cannot attend to 
the wants of nature.  Also, the nature of her disability does 
not involve the use of prosthetic or orthopedic appliances, 
or problems with the upper extremities that would prevent her 
from feeding herself.  The collective findings noted in the 
evidence of record suggest that the appellant does require 
assistance at times in terms of protecting her from the 
hazards or dangers incident to her daily environment.  
Moreover, in 1997, the examiner felt that the appellant 
needed assistance with food preparation.  However, the 
examiner who saw the appellant in 1998 was of the opposite 
opinion, and the need for this particular type of assistance 
was not indicated in the March 1998 letter.  There does 
appear to be a general consensus from all of the examiners 
that the appellant needs someone to assist her when she is 
outside of the ordinary and familiar environment of her home.  
Still, with regard to the appellant's daily environment, she 
is not in need of assistance on a regular basis.  Overall, 
the preponderance of the evidence of record is against 
finding a factual need for aid and attendance.  

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse who does not qualify for 
increased dependency and indemnity compensation under 38 
U.S.C.A. § 1311(c) based on need for regular aid and 
attendance shall be increased by the amount specified in 38 
U.S.C.A. § 1311(d) if the surviving spouse is permanently 
housebound by reason of disability.  The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to his or her home (ward or clinical 
areas, if institutionalized) or immediate premises by reason 
of disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime.  
38 C.F.R. § 3.351(e). 

As discussed above, the appellant is legally blind and the 
medical evidence of record reflects the general consensus 
that the appellant does need someone to assist her when she 
is outside of the ordinary and familiar environment of her 
home due to her disability.  Therefore, it is reasonable to 
conclude that the appellant is unable to leave her home on 
her own, which would include tending to such functions as 
grocery shopping or going to and from medical appointments.  
The evidence also demonstrates that the reason for her legal 
blindness is advanced glaucoma and that the condition is not 
temporary.  Therefore, the evidence does indicate that the 
appellant is substantially confined to her home by reason of 
glaucoma and the requirements for housebound allowance have 
been met.  

ORDER

Entitlement to an award of special monthly dependency and 
indemnity compensation based on the need for the regular aid 
and attendance of another person has not been established, 
and to this extent, the appeal is denied.  

Entitlement to housebound allowance for dependency and 
indemnity compensation purposes has been established, and to 
this extent, the appeal is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

